i          i        i                                                                          i       i       i




                                   MEMORANDUM OPINION

                                            No. 04-08-00906-CR

                                      IN RE Kelly Jean CARDONA

                                     Original Mandamus Proceeding1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: March 25, 2009

PETITION FOR WRIT OF MANDAMUS DENIED AS MOOT

           On December 15, 2008, relator Kelly Jean Cardona filed a petition for writ of mandamus,

seeking to compel the trial court to rule on relator’s pending motions. On February 26, 2009, the

trial court signed four orders dismissing the charges pending against relator in the Val Verde County

Court. In light of the trial court’s action, the complaint presented in relator’s petition is now moot.

Accordingly, the petition for writ of mandamus is denied as moot.

                                                                      PER CURIAM

DO NOT PUBLISH




           1
        … This proceeding arises out of Cause Nos. 99-1180-CR, styled The State of Texas v. Kelly Jean Hutchinson;
01-181-CR, styled The State of Texas v. Kelly Corder Hutchinson; 01-261-CR, styled The State of Texas v. Kelly
Cardona; 01-342-CR, styled The State of Texas v. Kelly J. Hutchinson, all pending in the County Court at Law, Val
Verde County, Texas, the Honorable Sergio J. Gonzalez presiding. This court has confirmed that the County Court at
Law dismissed all cause numbers pending against relator.